Abel Porter plaint. conta John Appleton Defendt in an action of the case for witholding the full and just Summe of one hundred pounds of lawfull money of New-England due to this plaint, upon the Forfiture of a bond of Arbitration given under the hand and Seale of sd Appleton dated. 6: Novr 1678. as shall appear with all other due damages. . . . The Jury . . . found for the plaint. One hundred pounds in money being the Forfiture of the bond & costs of Court The Defendt appealed from this Judgemt unto the next Court of Assistants and put in Security for prosecution thereof toeffect.
[ The bond of arbitration in this case has not been preserved; but the award of the arbitrators is in S. F. 1878.6. In S. F. 1878.2 is a summons to Henry Deering, John Walley, Perm Townsend, Paul Dudley, Benjamin Davis, and John Pynchon (of whom the second and third had been the arbitrators) to testify at the County Court. The account over which the disagreement arose (S. F. 1878.5) follows:
Accompt of Sales Sundry goods Ship’t aboard the Katch Dilligence Thom. Palmer Comm” for Accompt of mr Abel Porter is Drto Sundry Ac** of charges, viz*:
Virginia
1677 £ tobac
Novemb1 26 To. i part of Victualling the Katch in Virga 62h j ... 0062J-
To: | part of Entring & Cleering the Katch Coll13 . . . 0105
To. Storehouse Roome for goods .......... 0250
To Sloope hire to Ship’t Tobacco in Holland..... 0100
To. Commission for Sales at 5 per °**......... 0535
1052J
To. his Acco* curr* below for Ball® of his Accompt Sales being..................... 9653
10750
*1138Virginia Pr Contra . . . Cr
1677 li tobacco
Septemb1 22 By. Sales of. 83511 Sugr at 3U perh .... . 02505
Ditto 5 By. Sales of .4. barr8 Molasses to Sever11 men . 01014
By. Sales of .8. barr3 Salt Sold to Sever11 . 01040
Octobr 5 By. Sales of. 12. qutr caske wine to sundry per . 03600
By. Sales of a parcell of Ginger to sundry per8 . 00200
By. Sales of .1. barr11 Lime juice. 30011 . . . 00300
By. Sales of .34. pr Shoes Sould to sever11 . . 01000
By. Sales of .6hí. powder .65h 1 Chest: 90h . 00155
Novemb' 4 By. Sales of ,40-|. gall® Rum at .22h per gall® . 00891
10705
Mr Abel Porter his Accomp* Curr* Dr
Virginia
Ianuary 18 To. Tobacco Shipt onboard In0 Holland to Ordr 02500
To. Commission of. 2500h Ship’t aboard . . . . 00125
To. Debts left in Major Allerton’s hands . . . . 07028
09653
Virginia P* Contra ' ' ‘
Febr 27 By the n* produce of Acc** Sales above . . . . . . . . 09653
Erro18 Excepted this tenth day March. 1677.
John Appleton
mr Iohn Appleton appeared before me and made Oath that the abovewritten Account is a true & just Account as hee hath Subscribed .this. 17. of Decemb11678.
Daniel Denison
Ownd in Court by mr Appleton 28® Janur®. 79.
attests J. Addington Cler.
Vera Copia . . . Jsa Addington Cler
The dispute appears to have turned chiefly upon an uninteresting technicality concerning Appleton’s carrying out of the award. Appleton’s Reasons of Appeal are in S. F. 1878.4. The Court of Assistants in March 1679/80 (Records, i. 154)
. . . found for the deffendant Confirmation of the former Judgment & Costs of Courts. After ye Court had heard ye partjes pleas [for?] a chancery of y® bond they Judged it meet i e the bench to chancery the bond to forty fiue pounds mony & Costs of Courts the plaintiff taking the debts & Goods in virgínea to himself y® Costs allowed being fower pound sixteene shillings and two pence.
Later in the same session the Court gave the following order (S. F. 1878.3):
Whereas in the Case betweene mr Porter & mr Appleton depending in the Court of assistants about the chancering of a bond of arbitration it appeares (through inadvertency) that Judgment is entred contrary to the intention and order of the Court for a respit untill a further hearing, Jt is heereby ordered & *1139declared that the sd Judgment be null & voyd in law & all acts since Done by either partie in prosecution of the sd Judgment be in like manner null & voyd, untill the Sd Appleton have opportunity of further plea whereunto he shal be admitted before the end of the next Court of Assistants in September or the Court take further order heereon. Past by ye magis*s as their Act at the Court off assistants on Adjournm* this 4 of June 1680.
Edwd Rawson Secret
At the September Court of Assistants the case was finally settled (Records, i. 167):
The Court on Consideration of their late Act in June last Reasuming the Chanceryng of mr Apleton8 bond declare they haue chancerjed the sd bond to thirty fiue pounds mony & mr Apleton to haue the tobacco8 himselfe.]